DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a display system for a vehicle comprising: a display device disposed inside a passenger compartment of the vehicle, wherein the passenger compartment is configured to receive light from a first polarization filter included as a film, layer, or coating of a window or a sunroof of the vehicle, the first polarization filter oriented in a first orientation and the display device is configured to display video data from a display screen, the display device comprising: an electro-optic element comprising a plurality of substrates; and a second polarization filter disposed on at least one of the plurality of substrates; and wherein the second polarization filter is oriented in a second orientation parallel to the first orientation. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 1, Luten et al (U.S. PGPub No. 2017/0320441) teaches a display system (Fig 1) for a vehicle comprising: a display device (10) disposed inside a passenger compartment of the vehicle (para 0021 lines 1-3), wherein the passenger compartment is configured to receive light from a first polarization filter (Fig 2, 52) disposed on a light-transmissive panel of the vehicle (para 0021 lines 5-8; front windshield) and oriented in a first orientation (Fig 5, P1) and the display device is configured to display video data from a display screen (para 0038 lines 2-8), the display device comprising: an electro-optic element (Figs 1-3 and 5; 26) comprising a plurality of substrates (Fig 3A; 70,86); and a second polarization filter (Fig 2, 56) disposed on at least one of the plurality of substrates; and wherein the second 
However, Luten et al, does not teach or suggest, the specific limitations of “wherein the passenger compartment is configured to receive light from a first polarization filter included as a film, layer, or coating of a window or a sunroof of the vehicle” nor would it have been obvious to do so in combination. 
Claims 3-13 are also allowable for depending on claim 1. 

Claim 14 recites a method for displaying visual information on a display disposed in a passenger compartment of a vehicle, the method comprising: receiving filtered light comprising a first polarization in the passenger compartment from a light-transmissive panel, wherein the light-transmissive panel is an exterior window of the vehicle that transmits the filtered light from environmental light proximate to the vehicle; receiving the filtered light of the first polarization at a display surface of a display device in the passenger compartment; transmitting the filtered light having the first polarization through a first polarization filter of an electrochromic element of the display; reflecting the filtered light from a mirror element of the display as reflected light; and inhibiting the transmission of the reflected light into the passenger compartment by blocking the reflected light with the first polarization filter. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 14, Luten et al (U.S. PGPub No. 2017/0320441) teaches a method for displaying visual information (para 0038 lines 2-8) on a display (Fig 1, 10) disposed in a passenger compartment of a vehicle (para 0021 lines 1-3), the method comprising: receiving filtered light comprising a first polarization (Fig 2, 52) in the passenger compartment from a light-transmissive panel (para 0021 lines 5-8; front windshield); receiving the filtered light (Fig 5A; 18) of the first polarization (P1) at a display surface (14) of a display device (10) in the passenger compartment; transmitting the filtered light having the first polarization through a first 
However, Luten et al, does not teach or suggest, the specific limitations of “receiving filtered light comprising a first polarization in the passenger compartment from a light-transmissive panel, wherein the light-transmissive panel is an exterior window of the vehicle that transmits the filtered light from environmental light proximate to the vehicle” nor would it have been obvious to do so in combination. 
Claims 15-16 are also allowable for depending on claim 14.

Claim 17 recites a display system for a vehicle comprising: a light-transmissive panel of the vehicle comprising a first polarization filter oriented in a first orientation, wherein the light-transmissive panel comprises a window or sunroof of the vehicle; a display device disposed inside a passenger compartment of the vehicle and configured to display video data on a display screen, the display device comprising: an electro-optic element comprising: a first substrate comprising a first surface and a second surface; and a second substrate comprising a third surface and a fourth surface; and an electro-optic medium disposed between the first substrate and the second substrate; and a second polarization filter disposed on at least one of the first surface, the third surface, and the fourth surface; and wherein the second orientation is arranged parallel to the first orientation. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 17, Luten et al (U.S. PGPub No. 2017/0320441) teaches a display system (Fig 1) for a vehicle comprising: a light-transmissive panel (para 0021 lines 5-8; front windshield) of the vehicle; wherein the light-transmissive panel comprises a window of the vehicle (para 0021 lines 5-8; the front windshield); a display device (10) disposed inside a 
However, Luten et al, does not teach or suggest, the specific limitations of “a light-transmissive panel of the vehicle comprising a first polarization filter oriented in a first orientation, wherein the light-transmissive panel comprises a window or sunroof of the vehicle” nor would it have been obvious to do so in combination. 
Claims 19-20 are also allowable for depending on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        2/11/2022